Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the limitation 
“ assigning a first set of one or more temporarily owned profiles to the first electronic device, each profile associated with one hierarchal section in the plurality of hierarchal sections of the first electronic device identification, wherein a profile associated with a lowest level in the hierarchal identification is associated with the first electronic device, wherein each profile associated with a hierarchical level other than the lowest hierarchical level is associated with a hierarchical subsection of the network;”. (emphasis added)
The language “one or more” indicates that there is an embodiment with only one temporarily owned profile.  However, the limitation continues by indicating that there are both plural hierarchal sections and indicating at least two profiles.  One profile associated with the lowest level, and at least 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0181274 by Bazin et al. (Bazin).
With respect to claim 1, Bazin teaches a method of accessing and managing content in a network based on unique standardized hierarchal identifications, the method comprising: 
receiving a request from a first electronic device to access and manage content in the network,  (Paragraph 147, 148 – request for IP address on a network to access corresponding content on network) the first electronic device associated with a first unique standardized hierarchal identification in a plurality of unique standardized hierarchal identifications, each unique standardized hierarchal identification comprising a plurality of hierarchal sections, each hierarchal section identifying a 
assigning a first set of one or more temporarily owned profiles to the first electronic device, each profile associated with one hierarchal section in the plurality of hierarchal sections of the first electronic device identification, wherein a profile associated with a lowest level in the hierarchal identification is associated with the first electronic device (Paragraph 148-160 – client device can receive a semantic profile which determines the provisioned ip address), wherein each profile associated with a hierarchical level other than the lowest hierarchical level is associated with a hierarchical subsection of the network (Paragraph 108-109, Fig. 9-11 – Subnets receive semantic labels); 
receiving a set of customized content from the first electronic device; determining whether the first electronic device is authorized to append the customized content to one of the set of temporarily owned profiles assigned to the first electronic device; appending the set of customized content to the profile when the first electronic device is determined to be authorized to append the customized content to the profile;  (Paragraph 137 -  policies per semantic labels can be used in the provisioning of content to groups/subnets associated with the labels. For example, a request to provision large documents can be prevented in the case of semantics indicating the destination is of mobile nature)
at a display of the first electronic device, displaying a set of one or more profiles associated with a set of electronic devices, each electronic device in the set of electronic devices associated with a hierarchal identification comprising at least one hierarchal section common with a hierarchal identification section of the first electronic device; (Fig. 9 -11 – addresses can be displayed for particular set of profiles)
receiving a message from the first electronic device to a second electronic device in said set of electronic devices; and sending the message to from the first electronic device to the second electronic 
With respect to claim 2, Bazin teaches the method of claim 1, wherein the unique standardized hierarchal identifications comprise Internet Protocol (IP) addresses, wherein the first unique standardized hierarchal identification is a first IP address. (Paragraph 56, 147)
With respect to claim 3, Bazin teaches the method of claim 2 further comprising: determining that the first electronic device is no longer associated with the first IP address; and unassigning the first set of temporarily owned profiles from the first electronic device. (Paragraph 64 – assignments can be temporary)
With respect to claim 4, Bazin teaches the method of claim 2 further comprising: determining that the first electronic device is no longer associated with the first IP address and is associated with a second IP address; and unassigning the first set of temporarily owned profiles from the first electronic device; and assigning a second set of one or more temporarily owned profiles to the first electronic device, each profile in the second set of profiles associated with one hierarchal section in the plurality of hierarchal sections of the second IP address. (Paragraphs 112-118 – client devices can be reassigned according to new semantic profiles)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin in view of US 20140330833 by Miyazaki et al. (Miyazaki).
With respect to claim 5, Bazin teaches the method of claim 1, but does not explicitly disclose wherein the unique standardized hierarchal identifications are standardized product identifications associated with products, wherein the first standardized hierarchal identification is a standardized product identification of a first product. 
Miyazaki teaches a product code can be associated with an IP address and subsequently used to provide messaging to product subgroups on the bases of the product code (Paragraph 170-172, 236-239).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the standardized product identifications as in Miyazaki in the hierarchal identifications of Bazin.  One would be motivated to have this as it simplifies group coordination which is of interest in Bazin (Bazin 33-35).
With respect to claim 6, Bazin as modified teaches the method of claim 5 further comprising: determining that the first electronic device is no longer associated with the first product; and unassigning the first set of temporarily owned profiles from the first electronic device. (Bazin Paragraph 64 – assignments can be temporary)
With respect to claim 7, Bazin as modified teaches the method of claim 6, wherein the first product comprises a product associated with the first electronic device when the product is purchased by a person associated with the first electronic device, and wherein the first electronic device is no 
With respect to claim 8, Bazin as modified teaches the method of claim 6, wherein the first product comprises a lease associated with the first electronic device when the lease is made by a person associated with the first electronic device, and wherein the first electronic device is no longer associated with the first product when the person is no longer associated with the lease. (Bazin Paragraphs 112-118 – client devices can be reassigned according to new semantic profiles)
With respect to claim 9, Bazin as modified teaches the method of claim 6 further comprising: determining that the first electronic device is no longer associated with the first product or the first service; unassigning the first set of temporarily owned profiles from the first electronic device; and assigning a second set of one or more temporarily owned profiles to the first electronic device, each profile in the second set of profiles associated with one hierarchal section in the plurality of hierarchal sections of a second product. (Bazin Paragraphs 112-118 – client devices can be reassigned according to new semantic profiles)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455